


Exhibit 10.1
 
TERMINATION OF JOINT VENTURE AGREEMENT
 
This Termination of Joint Venture Agreement (the “Agreement”) is made and
entered into as of May 1, 2009, between CHINA YOUTV CORP., a Nevada corporation
(the “Company”), and Beijing Hua Ju Net Media Technology Co. Ltd., a corporation
organized and existing under the laws of the People’s Republic of China (“Hua
Ju”).
 
RECITALS:
 
WHEREAS, the Company and Hua Ju have entered into a Joint Venture Agreement,
dated March 16, 2007 (the “Joint Venture Agreement”), pursuant to which they
agreed to form a joint venture to jointly conduct a video sharing web site and
other related Internet media business in China;


WHEREAS, the Joint Venture Agreement provided, among other things, that (a) the
Company owned 51% of the equity of the joint venture, (b) the Company was
required to contribute RMB510,000 (US$72,728) to the registered capital of the
joint venture, (c) Hua Ju owned 49% of the equity of the joint venture, (d) Hua
Ju was required to contribute RMB490,000 (US$69,876) to the registered capital
of the joint venture, (e) the Company was required to provide the working
capital for the joint venture, (f) Hua Ju was required to contribute its web
site (www.cnboo.com) and customer contracts to the joint venture, (g)  the Board
of Directors of the joint venture would consist of three members, with the
Company having the right to appoint two members and Hua Ju having the right to
appoint one member, and (h) the Company, which was in charge of the joint
venture’s accounting management, had the right not to distribute any profits to
the parties during the first three years;


WHEREAS, Article 6 of the Joint Venture Agreement provided that the joint
venture was to have a term of 20 years;


WHEREAS, the Joint Venture Agreement also provided that the Company agreed to
issue 20,000,000 restricted shares of its common stock to Hua Ju or its designee
as additional consideration for entering into the Joint Venture Agreement in an
offering intended to be exempt from registration under the Securities Act of
1933, as amended,  pursuant to Regulation S thereunder;
 
WHEREAS, on February 18, 2008, a joint venture license was granted by the
regulatory authorities of the People's Republic of China;


WHEREAS, the required funding of the joint venture has not yet occurred,
operations have not yet been transferred from Hua Ju to the joint venture and
the Company has not issued the 20,000,000 shares of common stock to Hua Ju or
its designee; and


WHEREAS, the parties desire to terminate the Joint Venture Agreement and the
rights and obligations arising therein, and to release each other from any and
all claims or liability thereunder.


AGREEMENTS:


NOW, THEREFORE, the parties hereto, for good and valuable consideration, hereby
agree as follows:


1.  
The Joint Venture Agreement, and all of the rights and obligations of the
parties thereunder, are hereby terminated effective immediately.



2.  
Each party hereto forever releases, remises and holds harmless the other party
from any rights and obligations under the Joint Venture Agreement or any claims
or liabilities that may arise under or out of the Joint Venture Agreement or the
joint venture relationship.



3.  
Each party hereto agrees to liquidate the joint venture in China, according to
Chinese law, rules, regulations and policies, with the costs and expenses of
such liquidation to be borne exclusively by Hua Ju.



4.  
This Agreement shall be governed, construed and enforced in accordance with the
laws of the state of Nevada, in the United States of America, including said
state’s conflict of laws principles.  The parties hereto consent to the
exclusive jurisdiction in all matters relating to the Joint Venture Agreement
being vested in the state courts of the state of Nevada.



5.  
This Agreement may be executed in two or more identical counterparts, each of
which shall

be deemed to be an original, and all of which together shall be deemed to
constitute one
                         instrument.


6.  
This Agreement sets forth all of the promises agreements, conditions,
understandings, warranties and representations among the parties hereto, and
there are no promises, agreements, conditions, understandings, warranties or
representations, oral or written, express or implied, among them other than as
set forth herein.  This Agreement is, and is intended to be an integration of
any and all prior agreements or understanding, oral or written.



7.  
No change or modification of this Agreement shall be valid unless the same is in
writing and signed by all the parties hereto.  No waiver of any provision of
this Agreement shall be valid unless in writing and signed by the person against
whom sought to be enforced.  The failure of any party at any time to insist upon
strict performance of any condition, promise, agreement or understanding set
forth herein shall not be construed as a waiver or relinquishment of the right
to insist upon strict performance of the same condition, promise, agreement or
understanding at a future time.



8.  
In the event that a lawsuit is brought by any party to enforce or interpret the
terms hereof, or for any dispute arising out of the joint venture, the party
prevailing in any such lawsuit shall be entitled to recover from the
non-prevailing party its costs and expenses thereof, including its legal fees in
reasonable amount and prejudgment and post-judgment interest at the highest rate
allowable under Nevada law.



9.  
This Agreement shall not be assignable by any party without the prior written
consent of the other.



IN WITNESS WHEREOF, on the date first written above, the parties hereto have
duly executed this Agreement as of the date and year first above written.







   
 China YouTV Corp.
         
Date: May 1, 2009
By:  
/s/ Jie, Wang
 
Jie, Wang
 
Title: Chairman



 







   
 Beijing HuaJu NetMedia Technology Co. Ltd.
         
Date: May 1, 2009
By:  
/s/ James Wei
 
James Wei
 
Title:CEO








